 


109 HR 546 IH: Wind Cave National Park Boundary Revision Act of 2005
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 546 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Ms. Herseth introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To revise the boundary of the Wind Cave National Park in the State of South Dakota. 
 
 
1.Short titleThis Act may be cited as the Wind Cave National Park Boundary Revision Act of 2005.
2.DefinitionsIn this Act:
(1)MapThe term map means the map entitled Wind Cave National Park Boundary Revision, numbered 108/80,030, and dated June 2002.
(2)ParkThe term Park means the Wind Cave National Park in the State.
(3)SecretaryThe term Secretary means the Secretary of the Interior.
(4)StateThe term State means the State of South Dakota.
3.Land acquisition
(a)Authority
(1)In generalThe Secretary may acquire the land or interest in land described in subsection (b)(1) for addition to the Park.
(2)MeansAn acquisition of land under paragraph (1) may be made by donation, purchase from a willing seller with donated or appropriated funds, or exchange.
(b)Boundary
(1)Map and acreageThe land referred to in subsection (a)(1) shall consist of approximately 5,675 acres, as generally depicted on the map.
(2)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
(3)RevisionThe boundary of the Park shall be adjusted to reflect the acquisition of land under subsection (a)(1).
4.Administration
(a)In generalThe Secretary shall administer any land acquired under section 3(a)(1) as part of the Park in accordance with laws (including regulations) applicable to the Park.
(b)Transfer of administrative jurisdiction
(1)In generalThe Secretary shall transfer from the Director of the Bureau of Land Management to the Director of the National Park Service administrative jurisdiction over the land described in paragraph (2).
(2)Map and acreageThe land referred to in paragraph (1) consists of the approximately 80 acres of land identified on the map as Bureau of Land Management land.
5.Grazing
(a)Grazing permittedSubject to any permits or leases in existence as of the date of acquisition, the Secretary may permit the continuation of livestock grazing on land acquired under section 3(a)(1).
(b)LimitationGrazing under subsection (a) shall be at not more than the level existing on the date on which the land is acquired under section 3(a)(1).
(c)Purchase of permit or leaseThe Secretary may purchase the outstanding portion of a grazing permit or lease on any land acquired under section 3(a)(1).
(d)Termination of leases or permitsThe Secretary may accept the voluntary termination of a permit or lease for grazing on any acquired land. 
 
